Citation Nr: 0726156	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-32 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to a service-connected 
degenerative joint disease (DJD) of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran had verified active duty for training (ACDUTRA) 
from September 1980 to November 1980 and from July 9, 1995 to 
July 21, 1995.  She had unverified ACDUTRA, reportedly from 
August 16, 1986 to August 30, 1986, and January 6, 2001 to 
January 7, 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and August 2006 rating 
decisions of the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for anxiety disorder and service connection for a 
cervical spine disorder, to include secondary to DJD of the 
lumbosacral spine, respectively.  

It appears that the veteran has raised another issue that has 
not been properly addressed at the agency of original 
jurisdiction (AOJ).  That issue, entitlement to service 
connection for PTSD due to military sexual trauma (MST), is 
inextricably intertwined with the veteran's claim for 
entitlement to service connection for an anxiety disorder.  
As is explained below, both matters should be addressed 
together on remand.  See also Harris v. Derwinski, 1. Vet. 
App. 180 (1991).

As a matter of history, adjudication of the claim for service 
connection for PTSD was deferred in RO rating actions dated 
in February and March 2005.  In a June 2006, supplemental 
statement of the case (SSOC), the RO attempted to incorporate 
the issue of entitlement to service connection for PTSD due 
to personal assault into the appeal for entitlement to 
service connection for anxiety disorder, on the basis that 
they are both psychiatric disorders.  This presents some 
problems, since regulations, found in pertinent part at 
38 C.F.R. § 19.31, state that in no case will a SSOC be used 
to announce decisions by the agency of original jurisdiction 
(AOJ) on issues not previously addressed in the SOC, or to 
respond to a notice of disagreement (NOD) on newly appealed 
issues that were not addressed in the SOC.  See 38 C.F.R. 
§ 19.31 (2006).  

In this instance, although anxiety and PTSD are both 
psychiatric conditions, the issues of entitlement to service 
connection for each disorder are developed and adjudicated by 
different standards.  Although it does not appear that the 
issue of entitlement to service connection for PTSD due to 
personal assault was previously adjudicated by the RO 
(adjudication is not reflected in a rating action), the Board 
sees fit to now broaden the scope of the issue on appeal 
(entitlement to service connection for an anxiety disorder) 
to encompass any psychiatric condition - including PTSD.  The 
veteran is not prejudiced by such action since the matter is 
being remanded back to the RO for full development and 
adjudication at the AOJ level.  The RO is reminded that they 
must give the veteran proper notification in conjunction with 
the claim involving PTSD and military sexual trauma.  

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran and her representative assert, in essence, that 
service connection is warranted for an anxiety disorder based 
on direct service incurrence and for PTSD as due to personal 
assault or military sexual trauma.  They also contend that 
the veteran's cervical spine disorder should be service-
connected because it is due to her service-connected DJD of 
the lumbosacral spine.  

Unfortunately, further development is necessary with regard 
to both issues in this case.  

Initially, while it is clear that the veteran served in the 
Army Reserves, the precise periods of her Army reserve duty 
service have not been verified.  The veteran served on 
ACDUTRA and inactive duty for training (INACDUTRA) during 
several periods from 1980 to 2001.  She has served under 
three different names, and it is not clear whether her 
service has been checked under all three names.  At one 
period during the search, the veteran's most recent last name 
was misspelled.  She also served in several different units, 
to include the 365th Evacuation Hospital, the 865th General 
Hospital (which was deactivated) and in the 338th General 
Hospital.  Prior to adjudication of her claims, an attempt 
must be made to precisely identify the units the veteran 
served in as well as the time she served on ACDUTRA and 
INACDUTRA.  In so doing the RO should attempt to locate any 
outstanding pertinent records (service personnel and service 
medical records, if any).  

As for the first issue, the veteran has indicated that she 
has a psychiatric disorder that is due to being called to 
duty during the Persian Gulf and also due to personal assault 
in service by her ex-husband, and by her sergeant, who is now 
her neighbor.  It does not appear that VA followed all of the 
specific development actions that are now necessary in cases 
involving PTSD based on MST.  Also, additional medical 
evidence that was not previously before VA has also been 
submitted in connection with her claim.  After verification 
of her service, and all proper development (discussed below), 
the veteran should be provided a VA examination with the goal 
of obtaining a medical opinion as to whether it is least as 
likely as not that she has anxiety, PTSD, or some acquired 
psychiatric disorder, as a result of her service.  

If a PTSD claim is based on MST or personal assault in 
service, evidence from sources other than the veteran's 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  38 C.F.R. § 
3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); M21-1, Part 
III at par. 5.14, and Part VI at par. 11.37; see also YR v. 
West, 11 Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA must make 
all reasonable efforts to obtain the relevant evidence.  
38 C.F.R. § 3.159(c).  As well, VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

In July 2004, VA approved for publication a new form, VA Form 
21-0781a, Statement in Support of Claim for Service 
Connection for Post Traumatic Stress Disorder Secondary to 
Personal Trauma.  The appellant should be sent and asked to 
complete a new VA Form 21-0781a.  The AOJ should perform any 
necessary development raised by the veteran's responses to 
the questions Form.  

The veteran has indicated that she has a cervical spine 
disorder that occurred while doing sit-ups in service, or in 
the alternative, is secondary to the service-connected lumbar 
spine disability that occurred while she was doing sit ups.  
An August 2006 VA medical opinion indicated that the veteran 
incurred a cervical spine disorder prior to a lumbar spine 
disorder.  The veteran has disputed the findings of the 
examiner, indicating that he wrote history in the examination 
report that she did not provide.  She asserts that the 
examination report is not competent because it included an 
incorrect history, which was integral in the examiner's 
ultimate opinion against her claim for service connection.  
The AOJ should afford the veteran the opportunity to undergo 
another examination during which time she can provide the 
examiner with the medical history of her cervical spine 
disorder.   

Based on the foregoing, additional development is necessary 
prior to final disposition of these claims.  Accordingly, 
this matter is REMANDED for the following:

1.  Contact the National Personnel 
Records Center (NPRC), the Army Reserves, 
or any other appropriate agency, to 
verify all of the veteran's periods of 
active duty, ACDUTRA, and INACDUTRA.  The 
RO should seek these records under all of 
the veteran's known names that she used 
during active service, making sure that 
the present last name is spelled 
correctly.  All of the veteran's units 
should be contacted.  All personnel and  
service medical records during her 
ACDUTRA and INACDUTRA should be obtained 
and associated with the claims folder.  
If no service records can be found, or if 
they have been destroyed, a) ask for 
specific confirmation of that fact and b) 
again request that the veteran submit any 
verification of her periods of ACDUTRA 
and INACDUTRA.  

2.  In accordance with the provisions of 
M21-1, Part III at par. 5.14, and Part VI 
at par. 11.37, the RO should send the 
veteran an appropriate stressor 
development letter.  The appellant should 
also be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3). All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran.  The RO 
should also send the appellant a new VA 
Form 21-0781a, Statement in Support of 
Claim for Service Connection for Post 
Traumatic Stress Disorder Secondary to 
Personal Trauma, and request she complete 
it with as much specificity as possible.  
The RO should inform the appellant that 
if she fails to return any form that 
would provide details regarding the 
inservice stressor event or fails to 
provide information useful to verifying 
this event, VA will have no choice but to 
proceed to decide the case based on the 
evidence of record.  An appropriate 
period of time should be allowed for the 
veteran to respond and/or submit 
additional evidence.  

3.  Upon receipt of the veteran's 
response to the development in paragraphs 
1 and 2, the RO should undertake any and 
all further development action indicated 
by the evidence of record, to include, if 
warranted, obtaining any pertinent 
records outstanding.  

4.  The veteran should be scheduled for a 
VA psychiatric examination to identify 
the nature and likely etiology of any 
current psychiatric disorder.  Prior to 
the examination, the examiner should be 
provided with the veteran's claims folder 
as well as a list of all of the veteran's 
periods of ACDUTRA, and any documentation 
found regarding the veteran's account of 
an inservice sexual assault.  Only 
service during active duty, or ACDUTRA 
should be noted.  On examination, all 
indicated studies should be rendered.  
After reviewing the entire claims folder, 
to include recently submitted evidence 
not previously of record, the 
psychiatrist should then render an 
opinion as to whether it is at least as 
likely as not that the veteran has 
anxiety disorder, or some acquired 
psychiatric disorder, to include PTSD, as 
a result of her period of ACDUTRA.  If 
PTSD is diagnosed the examiner should 
identify the event causing such problems.  
A complete rationale for any and all 
opinions provided must be made.  

5.  The veteran should be scheduled for a 
VA orthopedic examination to identify the 
nature and likely etiology of any 
cervical spine disorder.  All indicated 
studies, to include x-ray findings, 
should be made.  The claims folder should 
be made available and reviewed by the 
examiner.  The examiner should elicit 
from the veteran her account of the 
history of her cervical spine disorder.  
Thereafter, the examiner should render an 
opinion as to whether it is least as 
likely as not that any cervical spine 
disorder diagnosed was either: (a) a 
result of service (ACDUTRA/INACDUTRA); or 
(b) due to or aggravated by a service-
connected disability.  A complete 
rationale for any and all opinions 
provided must be made.  

6.  Thereafter, the RO should re-
adjudicate the veteran's claims for 
service connection for a psychiatric 
disorder and a disorder of the cervical 
spine.  The RO should specifically 
address her claim for service connection 
for PTSD as due to military sexual 
trauma.  The claim for service connection 
for a cervical spine disorder should also 
be adjudicated pursuant to the provisions 
of 38 C.F.R. § 3.310.  If any benefit 
sought remains denied, the RO should 
issue an appropriate SSOC and provide the 
veteran and her representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless she is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


